Mr. Justice Morris
delivered the opinion of the Court:
We think that the decision of the court below was right, *549and that its decree should be affirmed. The bill of complaint, as we have already intimated, is remarkably indefinite and obscure in various particulars which it ought to have been easy to state clearly, if there were merit in the complainant’s claim. Two considerations, however, stand out very plain, and must suffice to dispose of the bill of complaint. One of these is the staleness of the claim; and the other is that there are not proper parties to the bill.
1. With reference to the first of these considerations, the staleness of the claim, it appears that upwards of thirty years had elapsed between the time of the execution of the deed now sought to be cancelled and the time of the institution of this suit.
Some excuse is sought to be given in the bill for this extraordinary delay, but it is so indefinite and so palpably insufficient that counsel have not even referred to it in argument; and we need not further refer to it. Reliance is placed upon the special circumstances of the case, and upon the theory “that the doctrine of laches can only be invoked by one in possession against one out of possession.” But there are no special circumstances in this case to relieve the complainant from the exercise of due diligence. R is not apparent what fraud, if any, is charged against John A. Frey. It is very clear, from the complainant’s own statement, if we assume it to be true, and supply what is now mere matter of inference, that his advances of money to Frey, and his conveyance of the property now in question, assuming that conveyance to have been made for the purpose of raising money to exploit the patented devices in which Frey was interested, were made in consideration of an interest in these devices, to be assigned to the complainant. The gravamen of the complaint is that the devices were worthless, and that the interest, whatever it was, was never assigned to the complainant. But it is nowhere shown or alleged that Frey, at the time of the conveyance, knew the devices to be worthless, or that he practiced any *550fraud upon the complainant, or made any misrepresentation to him to induce him to make the conveyance. The case-would seem to be, like a great many other, similar cases, one-of great expectations not realized, and consequent dissatisfaction. It could not have been long before the alleged worthlessness of the patented devices was ascertained, for the lives of the patents must have expired long ago; and there is no excuse for the long delay thereafter in the attempt to-rescind the contract, if the contract in fact had any reference whatever to the patents, which is exceedingly doubtful.
But it is argued that the doctriné of laches can only be invoked by one in possession against one out of possession, and that neither John A. Prey, nor Leona V. Prey, nor any of the defendants, had ever taken possession of the property, or of any part of it. But this is a misapplication or misunderstanding of the law. Constructive possession, at least* accompanied the title when the latter became vested in John A. Frey, as trustee for his wife, Leona V. Prey. That same constructive possession accompanied the title when the latter was transferred to Clarke and Fenwick, trustees; and that constructive possession seems to have become actual possession in the hands of Martha E. Allen. Por the purposes of the present suit, the possession of Martha E. Allen is the possession that was transferred to John A. Prey with the title. For all we know he may have warranted the title, and may be called upon to defend it; and it does not aid the complainant’s case in the slightest degree that John A. Prey and Martha E. Allen may now be in litigation in regard to-the possession of the property. The cases cited by the complainant are, therefore, not applicable; and the case is plainly one where the doctrine of laches may well be invoked.
Not John A. Prey, but Leona V. Frey, was the real and substantial grantee in the deed of conveyance from the complainant;' and her rights and those of her heirs-are not to-be prejudiced by the statement in the bill of complaint that *551“said Leona V. Frey had no personal knowledge of the transaction between the complainant and the defendant, John A. Frey, of which complaint is made” in the bill of. complaint. The transaction of which complaint is made in the bill is the alleged representation.of John A. Frey to the complainant that he (Frey) would assign to the complainant an interest in some patented devices, which afterwards proved to be valueless, and which assignment John A. Frey never made. We are unable to see how this can affect the right of Leona V. Frey and her heirs to be secure in the property conveyed to her, and why she and they should not have the benefit of the doctrine of the laches. The very thing has happened here, the death of the principal party in interest, with the possible loss of testimonj' and increased difficulty of defense, which has given force and value to the doctrine of laches; and we think the case one wherein the doctrine is eminently applicable.
2. But there is another very important consideration suggested by the bill itself. It is shown by the bill that one Martha E. Allen is in actual possession of the property in controversy, claiming title under the deed from the complainant to John A. Frey, the deed from John A. Frey to Clarke and Fenwick, trustees, and subsequent deeds thereunder; and it is proposed to undermine and destroy the title of Martha E. Allen without making her a party to the suit. • This can not be done. Equity can not sanction such a proceeding.
3. In the brief and argument on behalf of the appellant it is argued that, if he is not entitled to a re-conveyance of the property, he is at least entitled to a vendor’s lien for the unpaid purchase-money. And in -this connection stress seems to be laid upon the alleged recent acknowledgment of John A. Frey that no part of such consideration had ever been paid to the complainant. But this position is even less tenable than the contentions previously advanced. The acknowledgment of John A. Frey can bind no one but him*552self; it can not bind the heirs of Leona V. Frey, and they are the real parties in interest, not John A. Frey.
If it were proper to advance a claim for a vendor’s lien under a prayer for general relief in a bill filed for a totally different purpose, about which it is needless here to express an opinion, certainly such a claim is inadmissible in the absence of proper parties to the suit. This claim, if allowed, would have the effect of ousting Martha E. Allen from her title and possession without giving her the opportunity of being heard in defense of her right; and this would be so manifestly unjust that a court of equity could not for a moment lend itself to the proceeding. Moreover, the claim is subject to all the objections for staleness which have already been stated as militating against the principal case sought to be made by the bill. There is even greater reason for the rejection of this claim than applies to the claim of the existence of a resulting trust, for here the principle of the statute of limitations would be directly applicable. Under no aspect of the matter can we see that the complainant has stated a case which entitles him to the aid of a court of equity.
From what we have said it follows, in our opinion, that the decree appealed from should be affirmed, with costs. ' And it is so ordered.